Citation Nr: 0933664	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
chronic sinusitis for the period prior to April 13, 2007.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic sinusitis for the period from April 13, 
2007.

3.  Entitlement to a compensable initial disability rating 
for service-connected Epstein-Barr virus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1993 to 
September 2002 and reportedly from March 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for chronic 
sinusitis, assigning a 0 percent rating.  This issue was 
previously before the Board most recently in May 2008, when 
it was remanded for further development of the record.

This matter also now arises from a February 2009 RO rating 
determination which granted service connection for Epstein 
Barr virus, assigning a 0 percent rating.

The Veteran testified at a Board hearing in June 2006. A 
transcript of that hearing is of record.

The Board observes that this appeal previously included the 
issue of entitlement to service connection for Epstein-Barr 
virus.  However, during the processing of the Board's May 
2008 remand, a February 2009 RO rating decision granted that 
claim on appeal.  The claim of service connection for 
Epstein-Barr virus is thus no longer in appellate status 
before the Board.  As discussed in the remand section below, 
however, the Veteran has initiated a new appeal seeking a 
higher initial disability rating for Epstein-Barr virus.

The issue of entitlement to a compensable initial disability 
rating for service-connected Epstein-Barr virus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 13, 2007, the Veteran's 
chronic sinusitis was manifested by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; it 
was not manifested by three or more incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, nor was it shown to be manifested by 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

2.  For the period from April 13, 2007, the Veteran's chronic 
sinusitis has not been manifested by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, nor is it shown to 
be manifested by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent (but no higher) disability 
rating for chronic sinusitis for the period prior to April 
13, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.97, 
Diagnostic Code 6513 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for chronic sinusitis for the period from April 13, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.97, 
Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter sent in December 2002 
(addressing the original claim of entitlement to service 
connection for sinusitis) and another in May 2008.  Moreover, 
in these letters, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the earlier letter was sent to the appellant 
prior to the February 2003 RO rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The later letter was 
sent prior to the most recent RO readjudication of this case, 
as evidenced by the June 2009 supplemental statement of the 
case.  That notice was therefore effectively timely as well.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Since the issue of entitlement to an increased initial rating 
for chronic sinusitis is a downstream issue from the claim of 
service connection for that sinusitis disability, additional 
VCAA notice is not required for that issue. VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In any event, however, the May 2008 VCAA 
letter did directly address the issue of entitlement to a 
higher initial disability rating.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in February 
2009 (among others) provided the notice contemplated by 
Dingess.  The appellant was provided with notice of the types 
of evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted, and this 
letter explained how VA determines disability ratings and 
effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA have been obtained.  The 
Veteran has been provided with multiple VA examinations to 
evaluate the nature and severity of the disability on appeal; 
pertinent VA examination reports dated in February 2003, 
April 2007, and April 2009 are of record.  The Board finds 
that these VA examination reports are adequate for the 
purposes of this case.  The competent professional medical 
examiners authored reports with detailed discussions of the 
history of the pertinent pathology and the Veteran's report 
of symptoms, and detailed discussions of the pertinent 
current clinical findings from direct inspection of the 
disability.  

The earliest one among these VA examination reports was 
authored without the benefit of review of the claims file, 
but remains adequate to address the Veteran's clinical signs 
at that time and is not pertinently contradicted by any 
evidence in the claims-file.  The two most recent of the 
reports were authored following proper review of the claims-
file.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to assignment of increased 
disability ratings for her service-connected sinusitis over 
the years.  She essentially contends that her sinusitis has 
been more severely disabling that the ratings assigned over 
the two periods on appeal reflect.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 6513, a noncompensable evaluation is 
assigned for sinusitis that is detected by an x-ray only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

For the period prior to April 2007, the Veteran seeks an 
increase of the noncompensable initial rating assigned for 
her service-connected sinusitis.  The Board notes that the 
period on appeal begins in September 2002, as this is the 
effective date of service-connection for sinusitis 
immediately following the Veteran's separation from active 
duty military service.  Resolving reasonable doubt in favor 
of the Veteran, the Board finds that the Veteran's chronic 
sinusitis was manifested by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In this regard, 
the Board has given particular consideration to treatment 
records the Veteran has submitted from 2002 which tend to 
show reasonable satisfaction of this criteria.  Treatment 
records from when the Veteran was still in service in January 
2002, February 2002, and March 2002 show significant 
recurring symptoms of sinusitis including headaches, pain, 
and discharge.  A February 2002 record specifically indicates 
that the Veteran was having " > 5 episodes/yr."  Private 
medical records from November 2002 and December 2002 show 
more consultation and treatment for such symptoms following 
the Veteran's separation from active service.  In the Board's 
view, this evidence reasonably shows that the Veteran's 
chronic sinusitis was manifested by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting at the 
beginning of the earlier period on appeal in this case.

The Board thus turns to consideration of whether any rating 
in excess of 10 percent is warranted in this case.

No evidence from this period shows that the Veteran 
experienced three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, nor was the sinusitis shown to be manifested by 
more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

A February 2003 VA examination report, from relatively early 
during this period on appeal, is of record and presents 
pertinent findings regarding the Veteran's sinusitis.  A 
diagnosis of "Chronic sinusitis, stable" was noted in this 
report, along with a note that "X-ray of the sinuses 
revealed normal paranasal sinuses."  Examination findings 
also noted that the Veteran had "some deviation of the nasal 
septum with moderate obstruction on the right side, but the 
patient was able to pass air adequately."  This report 
contains no evidence suggesting that the Veteran's "stable" 
sinusitis was productive of three or more incapacitating 
episodes requiring four to six weeks of antibiotic treatment, 
nor is there any suggestion that the "stable" sinusitis was 
at that time productive of more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  The Board observes that this 
report does not describe chronic sinusitis manifested by near 
constant symptoms nor repeated surgeries.

The Board has reviewed other evidence of record from the 
period prior to April 2007, including private a VA treatment 
reports, but there is no evidence which otherwise 
demonstrates sinusitis manifested by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting; nor is there any 
other evidence demonstrating three or more incapacitating 
episodes requiring four to six weeks of antibiotic treatment.

The Board also reviewed the Veteran's service treatment 
records, as discussed above.  The service treatment records 
do not show the frequency of non-incapacitating or 
incapacitating episodes of sinusitis meeting the criteria for 
a disability rating in excess of 10 percent during any time 
pertinently proximate to the period on appeal; chronic 
sinusitis was noted in the service treatment records, 
including as discussed above, but the severity of sinusitis-
specific disability contemplated by a disability rating 
greater than 10 percent was not shown.

The Veteran's chronic sinusitis was followed in treatment 
records during service, post-service treatment records, and 
evaluated in a February 2003 VA examination report, without 
any medical evidence showing that the severity of the 
disability met the criteria for a disability rating above 10 
percent.  The Board finds that this evidence is highly 
probative in that it represents contemporaneous professional 
medical impressions of the Veteran's health informed by 
direct inspection of the Veteran and the Veteran's own 
reports of symptom details.  For the reasons discussed above, 
the evidence weighs significantly against finding that the 
criteria for a disability rating in excess of 10 percent were 
met for the period prior to April 2007.  As the preponderance 
of the evidence weighs against finding that the criteria for 
a rating above 10 percent were met during the period prior to 
April 2007, no rating above 10 percent is warranted for the 
service-connected sinusitis for that period.

The Board now turns its attention to consideration of whether 
any rating in excess of the currently assigned 10 percent is 
warranted for sinusitis for the period from April 2007 
onward.  An April 2007 VA examination report directly 
addresses the applicable rating criteria for sinusitis.  This 
report states expressly that the Veteran has two 
incapacitating episodes requiring 4-6 weeks of antibiotic 
treatment per year.  The report also states that the Veteran 
has two non-incapacitating episodes characterized by headache 
and sinus pain per year, with each episode lasting seven to 
fourteen days.  The Board observes that it is not clear that 
the April 2007 VA examiner based these findings on any 
clinical evidence, and it appears that this information is a 
transcription of the Veteran's own report; the report cites 
no clinical evidence and indicates that there was no evidence 
of active disease at the time of examination.  Regardless, 
however, the frequency of incapacitating and non-
incapacitating episodes indicated by this report, even 
accepted on its own terms, is consistent with the criteria 
for the 10 percent disability rating currently assigned for 
this period and do not meet the criteria for any higher 
disability rating; the report clearly does not suggest three 
yearly incapacitating episodes nor does it suggest more than 
six non-incapacitating episodes to meet the criteria for a 
higher rating.  The Board also observes that this report does 
not describe chronic sinusitis manifested by near constant 
symptoms nor repeated surgeries.

Most recently, an April 2009 VA examination report is of 
record.  At the time of the examination itself, the examiner 
found no evidence of sinus disease, but did note "thickening 
of the ethmoidal and maxillary sinuses compatible with 
chronic sinusitis."  The report documents the Veteran's 
account of significant symptoms, including that her sinusitis 
has caused her to miss three weeks of work in a twelve month 
period, and that during an exacerbation of sinusitis her 
symptoms have significant impact upon her daily activities 
and her occupational performance; the Veteran describes 
impact including decreased concentration, poor interactions, 
lack of stamina, and increased absenteeism.

The Board observes that significant impact from sinusitis is 
contemplated by the currently assigned 10 percent disability 
rating.  The April 2009 report, however, contains a clear 
characterization of the severity of the sinusitis pathology 
that plainly does not meet the applicable criteria for a 
rating in excess of 10 percent.  In this regard, the report 
indicates that the Veteran reported a history of 
incapacitating episodes, but significantly indicated that the 
number of these episodes that required four to six weeks of 
antibiotic treatment each year was "none."  Furthermore, 
the April 2009 report shows that the Veteran specifically 
indicated five non-incapacitating episodes of sinusitis per 
year characterized by "Headache, Purulent Discharge, Sinus 
Pain," with an average duration of greater than 14 days.  
The frequency of incapacitating and non-incapacitating 
episodes indicated by this report, even accepted on its own 
terms, is consistent with the criteria for the 10 percent 
disability rating currently assigned for this period and do 
not meet the criteria for any higher disability rating; the 
report clearly does not suggest three yearly qualifying 
incapacitating episodes nor does it suggest more than six 
non-incapacitating episodes to meet the criteria for a higher 
rating.

The Board finds that these VA examination reports for the 
period from April 2007 onward are highly probative in this 
case.  The competent medical examiners authored reports 
informed by review of the claims file, detailed discussions 
of the history of the pertinent pathology and the Veteran's 
report of symptoms, and detailed discussions of the current 
clinical findings from direct inspection of the Veteran.  The 
VA examination reports are significantly probative in showing 
that the criteria for a rating in excess of 10 percent are 
not met for sinusitis for the period from April 2007 onward.  
Significantly, the Board emphasizes that the Veteran's own 
apparent account of the frequency of her incapacitating and 
non-incapacitating episodes of sinusitis presented in these 
medical reports do not indicate that the criteria for a 
rating in excess of 10 percent have been met.

The Board has further considered the entirety of the 
pertinent evidence of record in an effort to identify any 
other evidence which may probatively contradict the findings 
of the VA examination reports weighing against the claim on 
appeal.  There are private medical records regarding the 
Veteran's sinusitis showing significant symptoms and 
treatment, including in April and November 2007, but none of 
the evidence of record contradicts the key findings regarding 
the frequency and severity of the episodes of sinusitis 
presented in the VA examination reports discussed above.  
Indeed, the Board again emphasizes that the criteria for the 
currently assigned 10 percent disability rating contemplate 
significant disability due to sinusitis, including 
significant impairment during periods of exacerbation; the 
criteria for a rating in excess of 10 percent require greater 
frequency of those exacerbations than is shown in the 
evidence of record; indeed, the Veteran's own account of her 
frequency of episodes as reflected in the April 2007 and 
April 2009 VA examination reports do not assert the frequency 
required for a rating in excess of 10 percent.  The Board 
finds that none of the evidence of record probatively 
contradicts the findings discussed above, nor does any of the 
evidence of record otherwise probatively show that the 
criteria for a rating in excess of 10 percent are met in this 
case.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that her service-connected sinusitis has 
been more severe than the assigned disability ratings 
reflect.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has carefully 
considered the Veteran's contentions and testimony, and the 
Board has also carefully considered the lay statements 
submitted by third parties in June 2008 describing the 
Veteran's pertinent impairment to corroborate the Veteran's 
testimony; indeed, the Veteran's own report of the frequency 
and severity of her sinusitis episodes, as documented in the 
two most recent VA examination report, are consistent with 
the assigned rating and do not meet the criteria for a higher 
disability rating.  The probative evidence, featuring medical 
evidence, does not show that the criteria for any higher 
ratings have been met.  In this case, competent medical 
evidence pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disabilities on appeal.  The lay testimony 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent 
disability symptoms does not demonstrate that the criteria 
for any higher disability rating are met in this case.  The 
preponderance of the most probative evidence weighs against 
assignment of any higher ratings.

The Board has reviewed the entirety of the pertinent evidence 
of record, including the Veteran's contentions and her 
medical records.  None of the evidence of record probatively 
contradicts the findings in the probative evidence discussed 
above in a manner indicating that the criteria for a higher 
disability rating is met in this case.

The Board also recognizes that the Veteran has described the 
impact of her service-connected disability on her work 
functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Code for the disability at issue.  In short, the rating 
criteria contemplate not only her symptoms but the severity 
of her disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any further 
increased rating in this appeal, beyond the new rating 
granted above.  To that extent, as the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply and the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A 10 percent rating (but no higher) is warranted for chronic 
sinusitis for the period prior to April 13, 2007.  To this 
extent, the appeal is granted, subject to applicable laws and 
regulations governing payment of VA monetary benefits.

A rating in excess of 10 percent is not warranted for chronic 
sinusitis for any period on appeal.  To this extent, the 
appeal is denied.


REMAND

During the course of this appeal, a February 2009 RO rating 
decision granted service connection for Epstein-Barr virus 
with a noncompensable initial rating.  In July 2009, 
correspondence was received from the Veteran referring to the 
grant of service connection for Epstein-Barr virus and 
stating "I disagree with the 0% compensation for this 
condition."  The Board recognizes this statement as a notice 
of disagreement.  38 C.F.R. § 20.201.  Therefore, the Board 
finds that the Veteran has filed a timely notice of 
disagreement.

No statement of the case has yet addressed this issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issue of entitlement to a compensable initial disability 
rating for Epstein-Barr virus.  38 C.F.R. § 19.26.  The 
Veteran will then have the opportunity to file a timely 
substantive appeal if she wishes to complete an appeal as to 
this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to 
a compensable initial disability rating 
for Epstein-Barr virus, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the July 2009 
notice of disagreement, including issuance 
of an appropriate statement of the case, 
so the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


